FINAL REJECTION
Response to Arguments
Applicant's arguments filed 8/09/2022 have been fully considered but they are not persuasive.  The rejection is modified to meet the amended limitations, given that the prior art teaches thes new limitations as described below.
SOLEIMANI explicitly teaches using measurements of user gait movement with prior gait measured movements (col 9, ll.60 – col 10, ll.21).  As further explained below, the prior art clearly teaches these functions.
Specification
The disclosure is objected to because of the following informalities:
In the specification [0032] the term “gate” is misspelled and should be --gait--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11, 14, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLEIMANI (US 9483887) in view of WILSON (US 7167076 B2).
Re claim 1, SOLEIMANI teaches (abstract) an automated door system (fig.1) comprising:
a first door control module (210, figure 2) comprising a processor (Col 6, lines 12-18 discuss a processor included in 214) and mounted in a fixed position relative to a powered door (Figure 2 shows 214 mounted near a door; See Col 5, lines 55-58) and in electronic communication with a second door control module (230, figure 2) that is stored on a portable electronic device carriable by a user (Figure 2 shows 230 in communication with 230 via 220);
wherein the first door control module controls, by using the processor (i.e. FIG.11 clearly shows a processor as an essential element of an access control device 210 – c.18, ll.47-59; c.19, 5-6, 20-21), at least one of an opening actuation and a closing actuation of the powered door (Col 13, lines 45-50; “…automatically open and close”. The prior art discusses an unlocking and an automatic opening, which is considered to sufficiently teach an “opening actuation”); and
wherein the at least one of the opening actuation and the closing actuation is based on historical measurements (col 9, ll.20-28) of a gait of the user (col 9, ll.60 – col 10, ll.21 - In response to the movement information not sufficiently corresponding to the gait signature, wireless mobile device 230 may not perform or disable various operations).
However, SOLEIMANI fails to explicitly disclose:
wherein the first door control module controls, by using the processor, at least one of an opening actuation and a closing actuation of the powered door.
One of ordinary skill in the art understands the use and need for processors to perform essential functions, in conjunction with memory elements, to process commands, signals, etc. during operation of different control functions.  Access control systems must perform various essential functions, such as opening or closing of doors/locks.
WILSON explicitly teaches (abstract) in a similar field of invention (FIG.1b) the access control system, wherein a control module 10 including a receiver and a distinct controller microprocessor 14 forming the control module (c.4, ll.25-37).  Microprocessor 14 explicitly communicates with an actuator 16 for the purpose of controlling a door opening function for instance (c.4, ll.25 – c.5, ll.7).  WILSON teaches a similarly functioning system and method.
(12) As seen in FIG. 1b, control module (10) preferably comprises a receiver (12) provided in communication with a controller (14), which is in turn provided in communication with an actuator (16). Controller (14) preferably comprises a microprocessor, although any equivalent thereof may also be used. Actuator (16) preferably comprises a solenoid, although again any suitable equivalent may also be used. Control module (10) is adapted to receive and hold a wireless garage door transmitter (26), which is part of and adapted for use in a garage door operating system (28) for operating garage door (22). In that regard, as seen in both FIGS. 1a and 1b, garage door transmitter (26) is placed by a user in a housing or receptacle (29) in control module (10) adapted for that purpose.
(13) As is well known in the art, garage door transmitter (26) includes an activation button (30) which, when depressed by a user, activates garage door transmitter (26) to transmit a wireless garage door control signal (32). As previously described, garage door operating system (28) includes a receiver (34), controller (36) and garage door actuator (38). Upon receipt by receiver (34) of garage door control signal (32) from garage door transmitter (26), controller (36) controls garage door actuator (38) to open or close garage door (22).
(14) As seen in FIG. 1a, a vehicle (40) includes a vehicle transmitter (42). Vehicle transmitter (42) is preferably mounted or built-in vehicle (40). Alternatively, vehicle transmitter (42) could be a wireless transmitter provided with vehicle (40), such as in the form of a well-known key-fob (not shown). Vehicle transmitter (42) may be designed for manual activation by a vehicle occupant (not shown) to transmit a wireless control signal (44) for use in activating garage door transmitter (26) (i.e., "active"), or may be designed to at least periodically automatically transmit control signal (44) (i.e., "passive").
(15) In either case, receiver (12) receives garage door transmitter control signal (44) from vehicle transmitter (42). In response thereto, controller (14) generates a garage door transmitter actuator control signal (not shown), which activates actuator (16). In that regard, upon placement of garage door transmitter (26) in receptacle (29) of control module (10), actuator (16) is preferably selectively moveable by a user in order to position actuator (16) adjacent activation button (30) of garage door transmitter (26). Upon activation by the actuator control signal, actuator (16) thus depresses activation button (30) of garage door transmitter (26), thereby causing garage door transmitter (26) to transmit wireless garage door control signal (32). As described above, the transmission of garage door control signal (32) then effects the opening or closing of garage door (22).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the explicit processor of door control module for door control as taught by WILSON in order to control door operations during an approach by a portable electronic device of the system of SOLEIMANI.
Re claim 2, However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
the automated door system of claim 1, wherein the first door control module is configured to be wirelessly connected to the second door control module via an Ultra-Wide Band signal.
Official notice is taken that changing wireless radio communication from Bluetooth Low Energy to Ultra Wide Band would be well known at the time of the invention. One of ordinary skill in the art would understand the concept of using either related technologies for wireless network communications between devices which are nearby.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using Ultra-Wide Band signal instead of other wireless communication signals such as Bluetooth Low Energy in order to provide different means of communication as desired.
Re claim 7, However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
a third door control module mounted in a fixed position relative to the powered door, wherein the third door control module is coupled to a button that is depressible for manual control of at least one of the opening actuation and the closing actuation.
WILSON teaches a similar door/gate operating system wherein a third door control module 10 mounted in a fixed position relative to the powered door (fig.1-2), wherein the third door control module is coupled to a button 30 that is depressible for manual control of at least one of the opening actuation and the closing actuation (c.5, ll.53-62), for the purpose of activating door control functions (i.e. opening or closing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a button coupled to a door control module for door control as taught by WILSON in order to control door operations of the system of SOLEIMANI to facilitate operational functions.
Re claim 11, SOLEIMANI discloses (as for claim 1) an automated door system comprising: 
a second door control module comprising an application stored on a tangible, non-transitory memory of a portable electronic device of a user, wherein the application comprises program instructions (i.e. software is required for any process to run on either devices 210/230) executable by a processor of the portable electronic device, and wherein the program instructions cause the automated door system to perform operations (as explained for claim 1) comprising: 
wirelessly electronically connecting, by the processor, the second door control module to a first door control module, wherein the first door control module is mounted in a fixed position relative to a powered door; and
controlling, by the processor (i.e. by way of system in fig.2-9 – which requires that at least both devices 210/230 include software capable of operating together to perform the following method steps), at least one of an opening actuation and a closing actuation of the powered door,
wherein the at least one of the opening actuation and the closing actuation is based on historical measurements (col 9, ll.20-28) of a gait of the user (col 9, ll.60 – col 10, ll.21 - In response to the movement information not sufficiently corresponding to the gait signature, wireless mobile device 230 may not perform or disable various operations).
Arguably, SOLEIMANI fails to explicitly disclose:
controlling by the processor, at least one of an opening actuation and a closing actuation of the powered door.
One of ordinary skill in the art understands the use and need for processors to perform essential functions, in conjunction with memory elements, to process commands, signals, etc. during operation of different control functions.  Access control systems must perform various essential functions, such as opening or closing of doors/locks.
WILSON explicitly teaches (abstract) in a similar field of invention (FIG.1b) the access control system, wherein a control module 10 including a receiver and a distinct controller microprocessor 14 forming the control module (c.4, ll.25-37).  Microprocessor 14 explicitly communicates with an actuator 16 for the purpose of controlling a door opening function for instance (c.4, ll.25 – c.5, ll.7).  WILSON teaches a similarly functioning system and method.
(12) As seen in FIG. 1b, control module (10) preferably comprises a receiver (12) provided in communication with a controller (14), which is in turn provided in communication with an actuator (16). Controller (14) preferably comprises a microprocessor, although any equivalent thereof may also be used. Actuator (16) preferably comprises a solenoid, although again any suitable equivalent may also be used. Control module (10) is adapted to receive and hold a wireless garage door transmitter (26), which is part of and adapted for use in a garage door operating system (28) for operating garage door (22). In that regard, as seen in both FIGS. 1a and 1b, garage door transmitter (26) is placed by a user in a housing or receptacle (29) in control module (10) adapted for that purpose.
(13) As is well known in the art, garage door transmitter (26) includes an activation button (30) which, when depressed by a user, activates garage door transmitter (26) to transmit a wireless garage door control signal (32). As previously described, garage door operating system (28) includes a receiver (34), controller (36) and garage door actuator (38). Upon receipt by receiver (34) of garage door control signal (32) from garage door transmitter (26), controller (36) controls garage door actuator (38) to open or close garage door (22).
(14) As seen in FIG. 1a, a vehicle (40) includes a vehicle transmitter (42). Vehicle transmitter (42) is preferably mounted or built-in vehicle (40). Alternatively, vehicle transmitter (42) could be a wireless transmitter provided with vehicle (40), such as in the form of a well-known key-fob (not shown). Vehicle transmitter (42) may be designed for manual activation by a vehicle occupant (not shown) to transmit a wireless control signal (44) for use in activating garage door transmitter (26) (i.e., "active"), or may be designed to at least periodically automatically transmit control signal (44) (i.e., "passive").
(15) In either case, receiver (12) receives garage door transmitter control signal (44) from vehicle transmitter (42). In response thereto, controller (14) generates a garage door transmitter actuator control signal (not shown), which activates actuator (16). In that regard, upon placement of garage door transmitter (26) in receptacle (29) of control module (10), actuator (16) is preferably selectively moveable by a user in order to position actuator (16) adjacent activation button (30) of garage door transmitter (26). Upon activation by the actuator control signal, actuator (16) thus depresses activation button (30) of garage door transmitter (26), thereby causing garage door transmitter (26) to transmit wireless garage door control signal (32). As described above, the transmission of garage door control signal (32) then effects the opening or closing of garage door (22).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the explicit processor of door control module for door control as taught by WILSON in order to control door operations during an approach by a portable electronic device of the system of SOLEIMANI.
Re claim 14, SOLEIMANI as modified by WILSON (as for claim 7) discloses the automated door system of claim 11, further comprising a third door control module configured to be mounted in a fixed position relative to the powered door, wherein the third door control module is coupled to a button that is depressible for manual control of at least one of the opening actuation and the closing actuation.
Re claim 24. SOLEIMANI discloses (FIG.10 – sliders 1020 used to set desired sensitivity) the automated door system of claim 1, wherein the at least one of the opening actuation and the closing actuation can be manually modified by the user via the second door control module.
Re claim 26. SOLEIMANI discloses (col.1, line 61 – col.2, line 9) the automated door system of claim 1, wherein the second door control module is configured to receive status updates about the powered door from the user, wherein the status updates comprise an operational status of the powered door, an environmental status of the powered door, and a facility status of a facility comprising the powered door.
Claims 3, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLEIMANI (US 9483887) in view of WILSON (US 7167076 B2) further in view of BRAVERMAN et al. (US 9506284 B2).
Re claim 3, However, SOLEIMANI fails to explicitly disclose:
wherein the first door control module coupled to a motor of the powered door.
WILSON further teaches (FIG.1b) the control module comprises hardware coupled to a motor of the powered door (c.3, ll.25-34 – door operates by way of electric motor for driving a screw or chain to open or close door).  Although the garage door of WILSON and door of SOLEIMANI are not exactly the same structure, the combination of coupling the control module comprising connection hardware (SOLEIMANI – FIG.3) with a motor device (i.e. actuator of WILSON – FIG.1b) would be understood by one of ordinary skill in the art, given that the door of SOLEIMANI would require some form of actuated control.  WILSON clearly illustrates that a motor can be used to operate opening and closing of a door, in systems with wireless transmitters used to control door functions.
(7) Referring now to the Figures, the preferred embodiments of the present invention will now be described in detail. As previously noted, garage door operating systems are well known in the art. Such systems typically include at least one wireless transmitter and a garage door actuator. The actuator generally comprises an electric motor for driving a screw or chain to open or close a garage door. A receiver and controller are also typically provided for receiving signals from the wireless transmitter, and controlling the actuator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try coupling the first door control module to a motor of the powered door as taught by WILSON in order to automatically control door operations of powered door using a portable wireless transmitter, given that SOLEIMANI requires an automatically opening and closing door (not limited to a specific type of driving method).
However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
wherein the first door control module comprises hardware coupled to a motor of the powered door.
BRAVERMAN explicitly teaches (abstract – FIG.1) a similarly operating in a similar field of invention wherein a door controller 18 (c.4, ll.28-56) is directly coupled to a door motor mechanism 20 by way of at least two different physical connectors (i.e. conductor cable 24 and wire connection 29) for providing various communication methods for the controller 18 and door motorized mechanism 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using direct physical coupling between the first door control module and a motor as taught by BRAVERMAN in order to properly provide communication between door control module and motor.
Re claim 5, SOLEIMANI discloses (figures 1 and 11 for example) the automated door system of claim 3, wherein the hardware of the first door control module comprises the processor;
a tangible, non-transitory memory is configured to communicate with the processor; and
the tangible, non-transitory memory has instructions stored thereon that, in response to execution by the processor, cause the automated door system to perform at least one of the opening actuation and the closing actuation of the powered door.
Re claim 13, SOLEIMANI discloses (as for claim 3) the automated door system of claim 11, wherein the first door control module comprises hardware configured to be coupled to a motor of the powered door.
Re claim 15, SOLEIMANI discloses (as applied for claim 1) a method of controlling a powered door, the method (Figures 1 and 11) comprising: 
wirelessly electronically connecting, by at least one of (1) a first processor of a first door control module that is mounted in a fixed position relative to the powered door and (2) a second processor of a second door control module, the second door control module to the first door control module, wherein the second door control module comprises an application stored on a4831-3294-05195Serial No. 16/784,386 Docket No. 75838.00217portable electronic device of a user;
the portable electronic device comprises the second processor; and
determining (Figure 6-10), by at least one of the first processor and the second processor, a proximity (Col 14, line 57 – Col 15, line 27 – i.e. proximity detection is shown by Figure 6, wherein proximity between portable device and locked door is determined) of the second door control module to the first door control module; and 
in response to determining that the second door control module is entering a defined wireless proximity region relative to the powered door, actuating, by at least one of the first processor and the second processor (Col 14, line 57 – Col 15, line 27 – i.e. proximity determined is considered to operate access control in system in Figure 2), perform an opening actuation based on historical measurements (col 9, ll.20-28) of a gait of the user (col 9, ll.60 – col 10, ll.21 - In response to the movement information not sufficiently corresponding to the gait signature, wireless mobile device 230 may not perform or disable various operations).
However, SOLEIMANI fails to explicitly disclose:
wherein the first door control module coupled to a motor of the powered door; and
the motor of the powered door to perform an opening actuation.
WILSON further teaches (FIG.1b) the control module comprises hardware coupled to a motor of the powered door (c.3, ll.25-34 – door operates by way of electric motor for driving a screw or chain to open or close door).  Although the garage door of WILSON and door of SOLEIMANI are not exactly the same structure, the combination of coupling the control module comprising connection hardware (SOLEIMANI – FIG.3) with a motor device (i.e. actuator of WILSON – FIG.1b) would be understood by one of ordinary skill in the art, given that the door of SOLEIMANI would require some form of actuated control.  WILSON clearly illustrates that a motor can be used to operate opening and closing of a door, in systems with wireless transmitters used to control door functions.
(7) Referring now to the Figures, the preferred embodiments of the present invention will now be described in detail. As previously noted, garage door operating systems are well known in the art. Such systems typically include at least one wireless transmitter and a garage door actuator. The actuator generally comprises an electric motor for driving a screw or chain to open or close a garage door. A receiver and controller are also typically provided for receiving signals from the wireless transmitter, and controlling the actuator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try coupling the first door control module to a motor of the powered door as taught by WILSON in order to automatically control door operations of powered door using a portable wireless transmitter, given that SOLEIMANI requires an automatically opening and closing door (not limited to a specific type of driving method).
However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
wherein the first door control module comprises hardware coupled to a motor of the powered door.
BRAVERMAN explicitly teaches (abstract – FIG.1) a similarly operating in a similar field of invention wherein a door controller 18 (c.4, ll.28-56) is directly coupled to a door motor mechanism 20 by way of at least two different physical connectors (i.e. conductor cable 24 and wire connection 29) for providing various communication methods for the controller 18 and door motorized mechanism 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using direct physical coupling between the first door control module and a motor as taught by BRAVERMAN in order to properly provide communication between door control module and motor.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLEIMANI (US 9483887) in view of WILSON (US 7167076 B2) further in view of BRETTHAUER (US 20170188180 A1) further in view of JOHNSON et al. (US 9858739 B1).
Re claim 8, SOLEIMANI clearly discloses that (Col 4, lines 4-34) all devices of access control system can communicate with a server via networks (FIG.1).
However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
the automated door system of claim 7, wherein at least one of the first door control module and the third door control module is configured to be in electronic communication with a server via a mobile network of the second door control module.
BRETTHAUER teaches (abstract) for a remote mobile device and access control system operating together, wherein (FIG.1) a portable communication device 130 is used to [0015-0017] operate authorization communication between a remote server 160 and a control module 100 which includes a processor to perform access control functions, wherein the control module 100 maybe located in a remote location [0024] where proper wireless communication may not be possible.  The purpose of using the arrangement in FIG.1 with mobile device 130 serves to provide an alternate means of communication as needed, when appropriate communication means may not be established.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the second door control module as a communication means (i.e. using its broadband network) as taught by BRETTHAUER in order to properly provide communication between different devices and server.
However, SOLEIMANI as modified by WILSON and BRETTHAUER fails to explicitly disclose:
the automated door system of claim 7, wherein at least one of the first door control module and the third door control module is configured to be in electronic communication with a server via a mobile broadband network of the second door control module.
JOHNSON explicitly teaches (abstract) in a similar field of invention, using a broadband network for transmission between portable electronic device and a network in communication with a server (FIG.1) which is a commonly used type of network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a broadband network for transmission as taught by JOHNSON in order to provide proper communication means between server and devices.
Re claim 9, SOLEIMANI discloses the automated door system of claim 8, wherein: 
the first door control module is configured to be wirelessly connected to the second door control module and the third door control module via a Bluetooth Low Energy network (as for claim 4 – first 210 module can communicate using Bluetooth – such that any module capable of BLE would communicate with module 210 – additionally another module such as a third control module is capable of communicating with a mobile device as explained below); and 
the second door control module is configured to be wirelessly connected to the server via the mobile broadband network (as for claim 8).
Official notice is taken that the third door control module (i.e. operating with wireless signals) must be capable of wireless communication by way of transmitter(s) and transmitter(s) of first door control module (i.e. door controlling module) for proper operation.
BLE network is a common conventional method of short-range wireless communication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using BLE in order to facilitate short-range communication.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLEIMANI (US 9483887) in view of WILSON (US 7167076 B2) further in view of DUMAS et al. (US 20170186254 A1).
Re claim 10, However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
wherein the hardware comprises a directional antenna.
DUMAS teaches (abstract) in similar field of invention [0007, 0023, 0030, 0037] wherein an door access control system includes directional antennas 37/38 located nearest the door and control module (FIG.1-2) for the purpose [0030] determining the proper location of a wireless device 50, to indicate if wireless device is within the interior or exterior of a door assembly (FIG.1) and potentially the distance/direction of a moving wireless device from a door assembly.
[0030] If, after the lock controller 36 determines that the door 21 is closed after being opened (Block 66), the lock controller determines whether the remote access wireless device 50 is in an interior area 41 or an exterior area 42 based upon the interior and exterior directional antennas 37, 38 (Block 68). The lock controller 36 may determine whether the remote access wireless device 50 is in the interior area 41 or the exterior area 42 based upon a received signal strength indicator (RSSI) from the interior and exterior directional antennas 37, 38, for example. Of course, other factors may alternatively or additionally be used to determine whether the remote access wireless device 50 is in the interior or exterior area 41, 42, for example, based upon position data determined from triangulation or a global positioning system. In some embodiments, the RSSI may be used to determine a direction of motion of the remote access wireless communications device 50, for example, whether the remote access wireless communications device is moving away from the lock assembly 30.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a directional antenna as taught by DUMAS in order to provide a manner in which the portable electronic device carried by a user is determined to be inside or outside of a door assembly and intention of a user carrying the portable electronic device, thereby providing the means to properly operate the door.
Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLEIMANI (US 9483887) in view of WILSON (US 7167076 B2) further in view of PADGETT et al. (US 10304271 B2).
However, SOLEIMANI as modified by WILSON fails to explicitly disclose:
Re claim 21, the automated door system of claim 1, wherein the second door control module is embedded in at least one of a wheel chair, a crutch, a scooter, a sling, a medical boot, and a cast.
Re claim 27, the automated door system of claim 11, wherein the second door control module is embedded in at least one of a wheel chair, a crutch, a scooter, a sling, a medical boot, and a cast.
PADGETT teaches in a similar field of invention (remote access systems) the use of wearable remote devices, such as within health facilities (col.1 lines 36-47).
One of ordinary skill in the art understands that a health facility for patients includes patients commonly using at least one of a wheel chair, a crutch, a scooter, a sling, a medical boot, and a cast.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using such door control module as taught by PADGETT in order to provide means for a health patient to operate the door.
Allowable Subject Matter
Claims 22-23, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/24/2022